UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7394


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VIRGIL LAMONTE JOHNSON, a/k/a Ghetto,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00850-CMC-3; 3:16-cv-02226-CMC)


Submitted:   February 28, 2017            Decided:   March 3, 2017


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Virgil Lamonte Johnson, Appellant Pro Se.      William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Virgil Lamonte Johnson appeals the district court’s order

denying    his       motions     for     plain        error       review       and     for

reconsideration.         We    have    reviewed       the    record      and    find    no

reversible    error.          Accordingly,       we    deny       a    certificate      of

appealability and dismiss the appeal for the reasons stated by

the district court.            United States v. Johnson, Nos. 3:12-cr-

00850-CMC-3; 3:16-cv-02226-CMC (D.S.C. Sept. 12 & 30, 2016).                            We

dispense     with    oral     argument    because          the    facts     and      legal

contentions    are    adequately       presented      in    the       materials   before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                         2